Citation Nr: 0217482	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder, 
including lumbar disc herniation and degenerative joint 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1980.  He has been represented throughout his appeal by the 
Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
March 2000, by the Boston, Massachusetts Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for a back disorder.  A notice of 
disagreement with that determination was received in April 
2000.  A rating action in May 2000 confirmed the denial of 
service connection for a back disorder.  A statement of the 
case was issued in June 2000, and a substantive appeal was 
issued in July 2000.  A VA compensation examination was 
conducted in June 2001; thereafter, a supplemental statement 
of the case was issued in December 2001.  

In the May 2000 rating action, the RO also denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability.  He was notified of 
that decision in a letter dated in June 2000.  In his 
substantive appeal (VA Form 9), received in July 2000, the 
veteran indicated that his disabilities caused total 
industrial impairment.  The Board construes this statement 
as an NOD with the May 2000 RO decision denying entitlement 
to TDIU; however, a review of the record shows that the RO 
has not issued an SOC with regard to the denial of TDIU and 
this matter is addressed in the REMAND section.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  During service, the veteran was seen for complaints of 
low back pain after pushing a car out of sand; he was 
diagnosed with low back strain.  

3.  The competent medical evidence of record attributes the 
veteran's current back disorder, including lumbar disc 
herniation, to the back injury in service or to his service-
connected bilateral knee disorder.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
Board finds that the veteran's low back disorder, to include 
lumbar disc herniation, is proximately due to or was 
aggravated by a service-connected bilateral knee disorder.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  

Because this decision grants the benefits sought, the 
veteran requires no further assistance in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App 362 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  


II.  Legal analysis.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.306 (2002).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002); See Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury. . . ." 38 C.F.R. 
§ 3.310(a) (2002).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our 
reasons or bases for favoring one opinion over another.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The Court 
has also indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert, 
infra, it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  

After a careful review of the medical evidence contained in 
the claims file, the Board concludes that the preponderance 
of the evidence shows that the veteran's low back disorder 
was at least as likely as not caused by his service-
connected bilateral knee disability and inservice back 
strain.  The veteran's service medical records demonstrate 
complaints and diagnoses relevant to low back strain.  The 
post service medical evidence reflects that the veteran 
continued to experience problems with his back.  

The record does contain evidence that is against the 
veteran's claim.  Significantly, in a medical statement 
dated in April 2000, Dr. Linston reported that the veteran 
was having a great deal of sciatica discomfort superimposed 
upon his other problems, and that the predominant cause of 
this would be his work injury of January 2000.  

On the other hand, following a June 2001 VA examination, 
which reported a diagnosis of disc herniation L3 through L4, 
the examiner opined that the back injury was probably 
related in part to the original injury, and would also be 
secondary to the repeated falls stemming from the service-
connected knee injury.  It is noteworthy that the examiner 
indicated that the medical records were reviewed.  In this 
regard, while Dr. Liston appears to have based his opinion 
on the isolated report of a work injury in January 2000, the 
June 2001 examination focused upon the critical inquiry of 
this appeal; that is, whether the veteran's low back 
complaints were secondary to his service-connected bilateral 
knee disability.  The Board therefore, finds the June 2001 
opinion to be more probative.

In light of all the above medical opinions, which are both 
favorable and unfavorable regarding the effect that the 
veteran's service-connected bilateral disability had on the 
development of his current back condition, the Board 
determines that 38 C.F.R. § 3.102 is for application in the 
instant case.  Under 38 C.F.R. § 3.102, when a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved 
in favor of the veteran.  A reasonable doubt is one, which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, in resolving all reasonable doubt in 
favor of the veteran, the Board determines that the 
veteran's current back disorder, to include disc herniation 
L3 through L4, is in fact aggravated by the residuals of his 
service-connected bilateral knee disorder.  Accordingly, 
entitlement to service connection for a low back disorder 
secondary to the service-connected bilateral knee disorder 
is granted.  38 C.F.R. §§ 3.102, 3.310(a); Allen v. Brown, 
supra.  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, service connection for a low 
back disorder to include lumbar disc herniation is granted.  


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), 
an appeal to the Board must be initiated by a NOD and 
completed by a substantive appeal after a SOC is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2002).  

As noted above, in the May 2000 rating action, the RO denied 
the veteran's claim of entitlement to a total disability 
rating based on individual unemployability.  In a July 2000 
VA Form 9, the veteran maintained that he was permanently 
disabled as a result of his bilateral knee disorder; he 
indicated that his doctors told him that he was unable to 
work because of his knees.  This statement is construed as 
an NOD with the May 2000 RO decision, denying entitlement to 
TDIU.  A review of the record, however, shows that the RO 
has not issued an SOC with regard to the denial of 
entitlement to TDIU.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1998).  

Accordingly, the issue of entitlement to TDIU is hereby 
REMANDED to the RO for the following:

The RO should issue a statement of the 
case on the issue of entitlement to a 
total disability rating based on 
individual unemployability.  The veteran 
should then be given the appropriate 
time to perfect his appeal with the 
submission of a substantive appeal.  If, 
and only if, he files a substantive 
appeal in a timely manner, then that 
issue should also be certified to the 
Board for appellate review.  

Thereafter, if otherwise in order, the case should be 
returned to the Board for further appellate action.  By this 
remand, the Board intimates no opinion as to the final 
disposition of this issue.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



